UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 10-7672


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

DUJUAN FARROW,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:04-cr-00278-REP-2)


Submitted:   March 15, 2011                  Decided:   March 18, 2011


Before MOTZ and     WYNN,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Dujuan Farrow, Appellant      Pro Se.       Angela Mastandrea-Miller,
Assistant United States       Attorney,     Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Dujuan     Farrow   appeals     the     district     court’s     order

denying his 18 U.S.C. § 3582(c)(2) (2006) motion for a sentence

reduction based on an amendment to the crack cocaine sentencing

guidelines.      We review a district court’s decision on whether to

reduce a sentence under that provision for abuse of discretion;

however, we review de novo a court’s conclusion on the scope of

its legal authority under § 3582(c).              United States v. Munn, 595

F.3d 183, 187 (4th Cir. 2010).

            Section 3582(c)(2) is inapplicable to Farrow because

he was not sentenced “based on a sentencing range” that was

subsequently lowered by the Sentencing Commission.                   Rather, as

the   district    court   properly   found,       he    was   sentenced    to   the

statutory   mandatory     minimum    term    of    imprisonment.          Farrow’s

sentence is therefore not subject to reduction via § 3582(c)(2).

See Munn, 595 F.3d at 187 (“[A] defendant who was convicted of a

crack offense but sentenced pursuant to a mandatory statutory

minimum     sentence      is    ineligible        for    a    reduction     under

§ 3582(c)(2).”); United States v. Hood, 556 F.3d 226, 235-36

(4th Cir.), cert. denied, 130 S. Ct. 321 (2009).                  To the extent

that Farrow’s appellate filings raise issues not contained in

his motion to the district court, we decline to entertain them.

Muth v. United States, 1 F.3d 246, 250 (4th Cir. 1993).



                                      2
           Accordingly, we affirm the district court’s order.       We

dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid in the decisional process.



                                                              AFFIRMED




                                    3